              Case 2:19-cv-00860-MJP Document 46 Filed 04/24/20 Page 1 of 5



 1                                                                   The Honorable Marsha J. Pechman
                                                               Note on Motion Calendar: April 24, 2020
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON

 9
     NANCY GILL,
10
                                   Plaintiff,            No.     2:19-cv-00860-MJP
11
                    vs.                                  JOINT MOTION TO RECONSIDER
12                                                       PARTIES’ STIPULATED MOTION TO
     MICHAEL MAGAN, MICHAEL GONZALEZ,                    AMEND MINUTE ORDER SETTING
13   TIMOTHY RENIHAN AND THE CITY OF                     TRIAL DATES AND RELATED DATES
     SEATTLE,
14                                                       Note on Motion Calendar: April 24, 2020
                                   Defendants.
15

16

17          Plaintiff and Defendants, through their undersigned counsel of record, hereby jointly move

18   the Court to reconsider parties’ Stipulated Motion to Amend Minute Order Setting Trial Date and

19   Related Dates (“Stipulated Motion”) (Dkt. 43) filed April 16, 2020.

20          On April 20, 2020, the Court denied parties’ Stipulated Motion (Dkt. 44). In its Order denying

21   parties’ Stipulated Motion (Dkt. 44), the Court provided the following guidance: “The Parties are free

22   to submit a revised motion with a more detailed explanation of the reasons why the Court should

23   extend the current deadlines.” (Dkt. 44 at 2). Jointly heeding the Court’s guidance, the parties
      JOINT MOTION TO RECONSIDER PARTIES’ STIPULATED MOTION                         Peter S. Holmes
                                                                                    Seattle City Attorney
      TO AMEND MINUTE ORDER SETTING TRIAL DATES AND RELATED 701 5th Avenue, Suite 2050
      DATES - 1                                                                     Seattle, WA 98104-7095
                                                                                    (206) 684-8200
      2:19-cv-00860-MJP
                     Case 2:19-cv-00860-MJP Document 46 Filed 04/24/20 Page 2 of 5



 1   respectfully move the Court to reconsider parties’ Stipulated Motion. The Court’s guidance on

 2   additional details for the parties to provide in a resubmittal included the following: “… when the

 3   Plaintiff will next be available, who remains to be deposed, or what efforts the Parties have taken to

 4   conduct teleconference video depositions.” (Dkt. 44 at 2).

 5              Heeding the Court’s additional guidance, the Parties elaborate as follows:

 6         •    The Plaintiff will be available to physically sit for a deposition on or after August 1, 2020.

 7         •    1
                    The remaining deponents include: (1) the Plaintiff; (2) Bridget Gill; (3) Sandra Reeves,

 8              Licensed Mental Health Counselor (“LMHC”); (4) Cary Shore, Board Certified Family

 9              Psychiatric Mental Health Nurse Practitioner; (5) Dr. Jeffrey Pearce; (6) Kelly Meldrum; (7)

10              Katherine Dovinh; (8) Detective Don Waters; (9) Lieutenant Nick Bauer; (10) Sergeant Kevin

11              Aratani; (11) Expert witnesses; (12) Lillya Nesteruk; (13) Eric Barden and (14) Detective Tim

12              Renihan Additionally, Plaintiff’s deposition is necessary to determine any additional

13              deponents and expert witness depositions have yet to occur.

14         •    To date, the parties have not taken steps to conduct teleconference video depositions in hopes

15              of conducting more fruitful in-person depositions.

16              Several unique obstacles, which parties should have elaborated on in their Stipulated Motion,

17   necessitate an extension of existing deadlines. First, as earlier described, Plaintiff is unable to

18   physically sit for any sort of deposition (whether virtual or in-person) until August 1, 2020 given her

19   recovery from spinal surgery. Plaintiff anticipates that she will be able to sit for a virtual or in-person

20   deposition on or after August 1, 2020. During surgery on February 12, 2020, Ms. Gill had a Miami

21   J. Cervical Collar (“Collar”) 2 installed on her neck, which she must wear at all times and which she

22
     1
         There may be other deponents not contemplated at this time.
23   2
         Ms. Gill’s Collar is shown in the picture below:
         JOINT MOTION TO RECONSIDER PARTIES’ STIPULATED MOTION                                Peter S. Holmes
                                                                                              Seattle City Attorney
         TO AMEND MINUTE ORDER SETTING TRIAL DATES AND RELATED                                701 5th Avenue, Suite 2050
         DATES - 2                                                                            Seattle, WA 98104-7095
                                                                                              (206) 684-8200
         2:19-cv-00860-MJP
               Case 2:19-cv-00860-MJP Document 46 Filed 04/24/20 Page 3 of 5



 1   cannot remove. This device makes it very difficult for Plaintiff to talk and she cannot turn her head.

 2   She must wear the Collar until her bones are fused and Ms. Gill’s doctor has informed her that this

 3   process takes from three to six months. Ms. Gill is unable to look down and that would be necessary

 4   to review documents. Ms. Gill’s neck has no mobility. Leaving her residence with her asthma during

 5   this pandemic is not an option, regardless of the method of deposition. Additionally, it is very difficult

 6   for Ms. Gill to concentrate or focus because of pain and medication (Methocarbamol) to relax her

 7   muscles and relieve pain. The Methocarbamol medication also prohibits Ms. Gill from driving.

 8          Second, given Plaintiff’s claims of physical injury and depending on her claimed damages at

 9   her deposition, Plaintiff may need an independent medical exam (“IME”) following her deposition.

10   However, the very real threat of contracting or transmitting COVID-19 in medical settings, including

11   that of an IME conducted by a medical professional, is a factor warranting an extension of existing

12   deadlines. Further, an IME would require close physical contact between the Plaintiff and a medical

13   professional in contravention of social distancing directives still in place with no definitive end date.

14          The parties agree that a four-month extension of all deadlines will allow the parties to conduct

15   Plaintiff’s deposition and an IME without jeopardizing Plaintiff’s health/medical recovery or the

16   health of others. This proposed extension of the existing deadlines in the case schedule will not affect

17

18

19

20

21

22

23
      JOINT MOTION TO RECONSIDER PARTIES’ STIPULATED MOTION                                 Peter S. Holmes
                                                                                            Seattle City Attorney
      TO AMEND MINUTE ORDER SETTING TRIAL DATES AND RELATED                                 701 5th Avenue, Suite 2050
      DATES - 3                                                                             Seattle, WA 98104-7095
                                                                                            (206) 684-8200
      2:19-cv-00860-MJP
              Case 2:19-cv-00860-MJP Document 46 Filed 04/24/20 Page 4 of 5



 1   any other deadlines already passed and is not intended for a dilatory purpose.

 2          The parties propose the following amended case schedule:

 3      JURY TRIAL DATE                                  April 19, 2021 at 9:00 a.m.

 4      Reports from Expert Witness under FRCP           September 18, 2020
        26(a)(2) due
 5      All motions related to discovery must be filed   October 16, 2020
        by and noted on the motion calendar on the
 6      third Friday thereafter (CR7(d))
        Discovery completed by                           November 20, 2020
 7
        All dispositive motions must be filed by and     December 17, 2020
 8      noted on the motion calendar on the fourth
        Friday thereafter (See CR7(d))
 9      All motions in limine must be filed and noted    March 11, 2021
        on the motion calendar no earlier than the
10      third Friday thereafter and no later than the
        Friday before the pretrial conference
11      Agreed pretrial order due                        April 5, 2021

12      Trial briefs, proposed voir dire questions,      April 5, 2021
        proposed jury instructions
13      Pretrial Conference                              April 7, 2021 at 1:30 PM

14      LENGTH OF JURY TRIAL                             4 DAYS

15

16          For the foregoing reasons, the parties respectfully request that the Court reconsider parties’
17   Stipulation Motion and grant an extension of four months of all remaining deadlines.
18          DATED this 24th day of April, 2020.
19                                         PETER S. HOLMES
                                           Seattle City Attorney
20

21                                     By: /s/ Susan Park
                                           Susan Park, WSBA# 53857
22                                         Ghazal Sharifi, WSBA# 47750
                                           Assistant City Attorneys
23
      JOINT MOTION TO RECONSIDER PARTIES’ STIPULATED MOTION                             Peter S. Holmes
                                                                                        Seattle City Attorney
      TO AMEND MINUTE ORDER SETTING TRIAL DATES AND RELATED                             701 5th Avenue, Suite 2050
      DATES - 4                                                                         Seattle, WA 98104-7095
                                                                                        (206) 684-8200
      2:19-cv-00860-MJP
              Case 2:19-cv-00860-MJP Document 46 Filed 04/24/20 Page 5 of 5



 1
                                        E-Mail: Susan.Park@seattle.gov
 2                                      E-Mail: Ghazal.Sharifi@seattle.gov

 3                                      Seattle City Attorney’s Office
                                        701 Fifth Avenue, Suite 2050
 4                                      Seattle, WA 98104
                                        Phone: (206) 684-8200
 5
                                        Attorneys for Defendants City of Seattle, Michael Magan,
 6                                      Michael Gonzalez and Timothy Renihan

 7
                                        /s/ Darryl Parker______________
 8                                      Darryl Parker, WSBA# 30770
                                        Civil Rights Justice Center, PLLC
 9                                      2150 N. 107th Street, Suite 520
                                        Seattle, WA 98133
10
                                        Attorney for Plaintiff, Nancy Gill
11

12
                                                 ORDER
13
            THIS MATTER having come before the Court and the Court having considered the Motion,
14
     now, therefore:
15
            IT IS ORDERED THAT the case scheduling order is modified as set forth above.
16

17
            DATED this 24th day of April, 2020
18

19

20
                                                      A
                                                      Marsha J. Pechman
21                                                    United States District Judge

22

23
      JOINT MOTION TO RECONSIDER PARTIES’ STIPULATED MOTION                          Peter S. Holmes
                                                                                     Seattle City Attorney
      TO AMEND MINUTE ORDER SETTING TRIAL DATES AND RELATED                          701 5th Avenue, Suite 2050
      DATES - 5                                                                      Seattle, WA 98104-7095
                                                                                     (206) 684-8200
      2:19-cv-00860-MJP
